Citation Nr: 0104084	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  98-02 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected irritable bowel syndrome for 
the period from February 29, 1996 to September 30, 1999, and 
the 0 percent disability rating assigned from October 1, 1999 
is appropriate.

2.  Whether the 30 percent disability rating assigned for the 
appellant's service-connected dysthymic disorder is 
appropriate.

3.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected urinary incontinence is 
appropriate.

4.  Whether the 20 percent disability rating assigned for the 
appellant's service-connected arthralgia syndrome is 
appropriate.

5.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected status post operative arthritis 
of the right radial compartment, effective February 29, 1996; 
the 10 percent disability rating assigned from February 9, 
1998; the 100 percent disability rating assigned from October 
23, 1998; and the 10 percent disability rating from April 1, 
1999, is appropriate.

6.  Entitlement to service connection for a lung condition to 
include shortness of breath due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1986 to 
February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which, in pertinent part, granted 
entitlement to service connection for irritable bowel 
syndrome, evaluated as 0 percent disabling effective February 
29, 1996; dysthymic disorder, evaluated as 10 percent 
disabling effective February 29, 1996; urinary incontinence, 
evaluated as 0 percent disabling effective February 29, 1996; 
and denied entitlement to service connection for a lung 
condition with shortness of breath.  This appeal also arises 
from a June 1998 rating decision which granted entitlement to 
a higher evaluation for dysthymic disorder from 10 to 30 
percent disabling from February 29, 1996; a higher evaluation 
for urinary incontinence from 0 to 10 percent disabling from 
February 29, 1996; a higher evaluation for irritable bowel 
syndrome from 0 to 10 percent disabling from February 29, 
1996; and granted entitlement to service connection for 
arthralgia, multiple joints due to undiagnosed illness 
claimed as arthritis, evaluated as 20 percent disabling, 
effective February 29, 1996.  This appeal also arises from a 
December 1998 rating decision which granted the appellant 
entitlement to service connection for arthritis of the right 
radial compartment, evaluated as 0 percent disabling 
effective February 29, 1996; 10 percent disabling from 
February 9, 1998; 100 percent disabling from October 28 1998; 
and 10 percent disabling from February 1, 1999.  VARO 
extended the appellant's 100 percent special monthly 
compensation for his service-connected right wrist disability 
through March 1999, in a June 1999 rating decision.

In an October 1999 rating decision, VARO reduced the 
appellant's disability evaluation for service-connected 
irritable bowel syndrome from 10 to 0 percent disabling, 
effective October 1, 1999.


FINDINGS OF FACT

1.  Medical evidence of record indicates that the appellant's 
irritable bowel syndrome produced no more than moderate, 
frequent episodes of bowel disturbance from February 29, 1996 
to September 30, 1999, and no more than mild disturbance of 
bowel function with occasional episodes of abdominal distress 
from October 1, 1999.

2.  Manifestations of the appellant's dysthymic disorder 
include sleep disturbance, feelings of isolation, anxiety, 
depression, a history of suicidal ideations without intent, 
and difficulty in concentration.  Global assessment of 
functioning (GAF) is 53. 

3.  Manifestations of the appellant's service-connected 
urinary incontinence included daytime voiding intervals 
between 2 to 3 hours from February 29, 1996 to January 19, 
1998, and daytime voiding intervals between 1 to 2 hours from 
January 20, 1998.

4.  Manifestations of the appellant's service-connected 
arthralgia syndrome include an established diagnosis with no 
more than one or two exacerbations per year, but do not 
include symptoms combinations productive of definite 
impairment of health supported by examination findings of 
incapacitating exacerbations occurring three or more times a 
year.  

5.  Medical evidence of record indicates that the appellant's 
service-connected status post operative arthritis of the 
right radial compartment was asymptomatic from February 29, 
1996 until February 9, 1996, at which time he exhibited 
limitation of motion of the right wrist.  He had surgery on 
October 23, 1998 requiring a period of convalescence through 
March 1999, and has had limitation of motion of the right 
wrist since April 1, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected irritable bowel syndrome for the period 
from February 29, 1996 through September 30, 1999, and in 
excess of 0 percent from October 1, 1999, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, 4.114 Diagnostic Code 7319 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for service-connected dysthymic disorder have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.130 Diagnostic Code 9433 (2000).

3.  The criteria for an evaluation in excess of 10 percent for 
urinary incontinence for the period from February 29, 1996 to 
January 19, 1998, have not been met; and an evaluation of 20 
percent for urinary incontinence from January 20, 1990 is 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.20, 4.115 (2000). 

4.  Current manifestations of the appellant's service-
connected arthralgia syndrome are no more than 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.45, Diagnostic 
Codes 5002, 5009 (2000). 

5.  The criteria for an evaluation in excess of 0 percent 
from February 29, 1996 through February 8, 1998; of 10 
percent from February 9, 1998 through October 22, 1998; of 
100 percent from October 23, 1998 through March 1999; and of 
10 percent from April 1, 1999, have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5214, 5215 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that this claim is based on the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  In Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that the rule articulated in Francisco did not apply to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board also notes that it has characterized the issues on 
appeal in order to comply with the opinion by the Court in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
In that case, the Court held, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one for 
an '[i]ncreased evaluation for service[- ]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, No. 96-947, slip op. at 17, emphasis in the 
original.  The Court then indicated that "this distinction is 
not without importance in terms of VA adjudicative actions," 
and remanded the matter for the issuance of a statement of 
the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that his appeal involves the RO's assignment of 
initial disability evaluations. Consequently, the Board sees 
no prejudice to the veteran in characterizing the issues on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disabilities.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat.2096, 
___(2000) (to be codified as amended at 38 U.S.C.A. § 5107).  
This duty to assist includes the obligation to develop facts 
when the record before the Board is clearly inadequate.  EF 
v. Derwinski, 1 Vet.App. 324 (1991); Littke v. Derwinski, 1 
Vet.App. 90 (1990).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection for various disabilities and assigned evaluations 
for each.

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity. This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40. These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of the joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1999).

The Board will first review the appellant's pertinent medical 
history regarding his various claims.

1.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected irritable bowel syndrome for 
the period from February 29, 1996 to September 30, 1999, and 
the 0 percent disability rating assigned from October 1, 1999 
is appropriate.

An August 1993 military treatment entry reported that the 
appellant complained of diarrhea and nausea of 1 day 
duration, assessed as gastroenteritis.  He also complained of 
diarrhea in November 1993.  An April 1994 military treatment 
entry reported that he complained of frequent diarrhea with 
bowel movements 3 times per day.  In July 1995, the appellant 
provided a 2 year history of urinary and fecal incontinence 
with a negative GI (gastrointestinal) work up.  The 
impression was of idiopathic bowel/bladder incontinence by 
the appellant's report.  Neurologic examination was within 
normal limits, but the examiner noted that he needed to rule 
out conus medullaris syndrome with an MRI of the L2-sacrum.  
Regarding his bowel, the appellant reported that he did not 
have urgency or a sensation of need for a bowel movement.  He 
claimed that he usually tried to have bowel movements in the 
morning, and indicated that he was usually incontinent of 
bowel once a week.

A VA examination was conducted in April 1996.  The appellant 
reported that he had about two bowel movements per day, and 
that when he had the urge, he had to find a facility 
immediately.  He did not complain of diarrhea or 
constipation.  He reported that he ate three meals per day 
and had never had GI bleeding.  He reported that he watched 
his weight.  The examiner observed that the appellant had a 
large frame which was normally nourished.  His abdomen was 
soft with no organomegaly.  Bowel sounds were normal.  The 
examiner diagnosed irritable bowel syndrome. 

The appellant was granted entitlement to service connection 
for irritable bowel syndrome, evaluated as 0 percent 
disabling, effective February 29, 1996, in a July 1997 rating 
decision.

At his January 1998 hearing on appeal, the appellant 
testified regarding his irritable bowel symptoms.  He claimed 
that he had incontinence with no warning prior to his bowels 
moving.  He denied wearing pads or anything similar.  He 
claimed that this happened once per week, but that there was 
no medication of which he was aware that would help him.  

A VA examination was conducted in February 1998.  The 
appellant reported that he had two loose bowel movements per 
day.  He did not complain of watery diarrhea.  He had had 
some indigestion, gas, and heartburn.  He had never had a 
gastrointestinal bleed.  He did not complain of vomiting or 
constipation.  There was no history of hematemesis or melena.  
He ate three meals per day and his weight was stable.  His 
abdomen was nontender, and his liver and spleen were not 
enlarged.  The impression was of irritable bowel syndrome, 
previously diagnosed.  

VARO granted the appellant a higher rating, from 0 to 10 
percent disabling, for service-connected irritable bowel 
syndrome, effective February 29, 1996, in a June 1998 rating 
decision.

A VA examination was conducted in May 1999.  The appellant 
reported that he had gained 30 pounds in the past six months.  
He reported that his irritable bowel syndrome was mainly 
manifested by frequent episodes of diarrhea.  He reported 
that, in the past year, he had not had any trouble with this 
problem.  The examiner observed that the appellant was well 
nourished and well developed.  He was described as slightly 
obese.  His abdomen was rotund, soft and nontender.  No 
masses were noted.  The impression was of irritable bowel 
syndrome, which was no longer a problem according to the 
appellant.  

Subsequent VA treatment records were negative for any 
complaints or findings referable to irritable bowel syndrome.

In an October 1999 rating decision, VARO reduced the 
appellant's disability rating for service-connected irritable 
bowel syndrome from 10 to 0 percent, effective October 1, 
1999.

The schedular criteria for irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) call for a 0 percent disability 
evaluation for mild disturbances of bowel function with 
occasional episodes of abdominal distress; a 10 percent 
disability evaluation is warranted for moderate, frequent 
episodes of bowel disturbance with abdominal distress; and a 
30 percent disability evaluation is warranted for severe 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114 
Diagnostic Code 7319 (2000).  

It must be noted that the terms such as "mild", "moderate", 
and "severe" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the Board 
to arrive at an equitable and just decision after having 
evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It should 
also be noted that the use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that for the period from 
February 29, 1996 through September 30, 1999, the 
preponderance of the evidence is against the appellant's claim 
for a rating greater than 10 percent for irritable bowel 
syndrome which was manifested by no more than moderate, 
frequent episodes of bowel disturbance with abdominal 
distress.  The appellant did not complain of diarrhea, 
constipation, or vomiting.  He denied gastrointestinal 
bleeding.  He was normally nourished and his weight was 
stable.  He also denied wearing pads or anything similar.  He 
did not have severe diarrhea or alternating diarrhea and 
constipation with more or less constant abdominal distress 
warranting a 30 percent disability evaluation.  38 C.F.R. 
§ 4.114 Diagnostic Code 7319 (2000).  

For the period from October 1, 1999 the preponderance of the 
evidence is against a rating greater than 0 percent.  The 
appellant reported that he had not had any trouble with 
irritable bowel syndrome during the past year at the time of 
his May 1999 VA examination, and subsequent treatment records 
are negative for any complaints or findings referable to his 
irritable bowel syndrome.  The Board finds that the appellant 
has not had moderate, frequent episodes of bowel disturbance 
with abdominal distress warranting a 10 percent disability 
evaluation from October 1, 1999.  38 C.F.R. § 4.114 Diagnostic 
Code 7319 (2000).  In short, the appellant has had no more 
than mild disturbances of bowel function, with occasional 
episodes of abdominal distress, warranting the currently 
assigned 0 percent evaluation from October 1, 1999.  

Moreover, application of the extraschedular provision is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

2.  Whether the 30 percent disability rating assigned for the 
appellant's service-connected dysthymic disorder is 
appropriate.

Service medical records report that the appellant was seen in 
October 1989 with a history of syncopal episodes after 
exercise.  He was alert, oriented times three, coherent, and 
logical with no speech defects.  He claimed that he felt 
lonely now that he was away from home.  He could recall two 
objects out of three after five minutes.  In January 1990, 
the appellant reported that these syncopal episodes occurred 
during stressful periods.  The impression was that the 
episodes of loss of consciousness were functional, or 
fainting due to stress.  There was no evidence of a seizure 
disorder.  The examiner also noted mild chronic anxiety due 
to stress.  The appellant was seen for chronic anxiety, 
exacerbated by family stress in March 1990, and anxiety 
attacks in April 1990, described as stable.  In November 
1993, the appellant reported difficulty sleeping, and the 
assessment was to rule out sleeping disorder, and he was 
referred for a mental health consult.  He reported decreased 
sleep in April 1994.

A VA psychiatric examination was conducted in April 1996.  
The appellant reported that he was followed at the mental 
hygiene clinic and took Desyrel and Zoloft for his 
psychiatric symptoms.  He claimed that he had difficulty 
sleeping and nightmares without his medication.  The 
nightmares were not related to actual experiences he had 
undergone.  He reported some occasional intrusive thoughts 
regarding his military experiences which typically involved 
wishing he had "done this instead of that."  He also 
reported that he thought a lot about his stepson's death.  He 
claimed that he was startled easily by noises and was anxious 
at times.  He claimed that he did not like crowds.  The 
examiner could not elicit specific stressors.  The appellant 
reported that his relationship with his wife was better now 
than in the past.  He denied working since service, but 
reported that he played golf and worked on renovating his in-
laws' house.  He indicated that he was a master carpenter and 
did a lot of work with wood.  He claimed that he visited his 
parents, but did not have any friends.  He described himself 
as mildly depressed and anxious.  He denied anhedonia, but 
reported decreased libido which he thought might be secondary 
to medication.

On mental status examination, the examiner observed that the 
appellant was casually groomed and conversed readily.  He was 
cooperative and did not display any anxiety, but did appear 
mildly dysphoric.  His predominant mood was one of depression 
and his affect was appropriate to content.  His thought 
processes and associations were logical and tight.  No 
loosening of associations was noted, nor was there any 
confusion.  There was no gross impairment of memories 
observed.  He was oriented times three.  There were no 
complaints of hallucinations, and no delusional behavior 
noted.  His insight was somewhat limited and his judgment was 
adequate.  The appellant denied current suicidal ideations.  
The examiner diagnosed nightmare disorder and dysthymic 
disorder.  He did not find evidence of stressors which would 
warrant a post traumatic stress disorder diagnosis.  

The appellant was granted entitlement to service connection 
for dysthymic disorder, evaluated as 10 percent disabling, 
effective February 29, 1996, in a July 1997 rating decision.

At his January 1998 hearing on appeal, the appellant 
testified that he was working as a cabinetmaker and that he 
got along with the people on his job.  He claimed that he had 
problems with "memory loss and stuff" which he thought was 
related to stress.  He claimed that he had not missed time 
from work because of stress.  He reported that he had sleep 
problems for which he took medication.  Specifically, he 
reported that he took Sertraline which was similar to Zoloft, 
and that he took Trazodone for anxiety.  He claimed that 
without his medication, he could not sleep at all.  

VA treatment records revealed that the appellant was followed 
for his psychiatric symptoms.  He requested psychiatric 
medication in March 1996.  He was taking Zoloft and Trazadone 
for depression and anxiety.  The diagnostic impression was of 
depression in remission and he was referred for evaluation.  
He reported that he had good control of his symptoms with 
medication.  He described situational anxiety episodes with 
palpitations, tachycardia and hyperventilation which would 
occasionally awaken him from sleep.  He reported that these 
episodes had no regular frequency, but occurred when he did 
not take his medication.  The examiner observed that the 
appellant had normal grooming and good eye contact.  He was 
cooperative.  He had no abnormal movements.  His mood was 
euthymic.  His affect was in the normal range and intensity.  
His judgment and insight were normal.  He was oriented.  He 
had normal spatial temporal and rhythm abilities.  His short 
term and long term memory was normal, and his intellectual 
abilities were average.  Thought form was coherent, logical 
and goal directed with no loose associations.  His speech was 
of a normal rate and volume.  He had no homicidal or suicidal 
ideations.  The assessment was of major depressive disorder, 
in remission.  Medication was continued, and he was advised 
to eliminate beverages containing caffeine.

A September 1996 VA treatment entry reported that the 
appellant thought that his medication was working well.  He 
reported good mood and sleep.  He also reported a poor 
appetite but no weight loss, and poor energy and 
concentration.  Zoloft was increased.  In December 1996 he 
indicated that he was doing "really good!!"  He claimed 
that he was sleeping within normal limits.  He had normal 
interest, energy, concentration, and appetite.  The 
assessment was of MDD (major depressive disorder), recurrent, 
in early remission.  In January 1997, he was seen in the 
mental health clinic for psychotherapy.  He reported 
depression with an upcoming bankruptcy and many years of 
stress/conflicts with his 3 stepchildren (all of which had 
behavioral, emotional, and conduct disorders).  He was alert, 
and oriented times 3 with euthymic mood. There was some 
evidence of dependent traits.  There were no suicidal or 
homicidal thoughts.  He reported that Zoloft was helpful in 
decreasing his irritability and improving his ability to cope 
with people.  His insight and judgment were fair.  

In March 1997, the appellant reported that he continued to 
work nights as a cabinetmaker.  His medication was continued.  
In June 1997, he reported that he had not been sleeping well 
recently.  He had difficulty falling asleep and was sleeping 
4 to 5 hours per night.  He reported some episodic 
irritability.  He was alert and oriented times 3 with no 
suicidal ideations.  His mood was relatively stable.  He 
denied any side effects.  In September 1997, he reported much 
improved sleep since Trazadone was increased.  He was mildly 
dysphoric and reported ongoing marital and financial 
problems.  He claimed that marital therapy did not help and 
he had ongoing arguments about money.  He was alert and 
oriented with no suicidal/homicidal ideation.  Insight and 
judgment were fair.  In December 1997, he reported that he 
ran out of medication a week earlier and was fired from his 
job unexpectedly.  He was out of work for 2 weeks, but found 
a job doing the same thing.  He also reported that he left 
his wife and was staying with his parents.  The examiner 
noted that he was having situational stress, but appeared 
very calm, with euthymic mood.  He had appropriate range of 
affect with no suicidal or homicidal ideation.  His 
medication was continued.

A VA examination was conducted in February 1998.  The 
appellant reported that he was taking Zoloft and Trazodone.  
He reported some depression and explained that he was going 
through a divorce and had been fired from a job about four 
months earlier.  He indicated that his appetite was excessive 
and that he had gained about 15 pounds in the past 5 months.  
He claimed that his sleep was good with medication and that 
he had considerable difficulty without his medication.  He 
rated his depression as moderate.  He denied any anhedonia or 
change in libido.  He denied suicidal ideation.  He claimed 
that when he was not at work, he slept and did not visit with 
anyone.  The examiner observed that the appellant was 
casually groomed and conversed readily.  He was cooperative.  
He appeared rather dysphoric with some anxiety.  Eye contact 
was limited.  The predominant moods were ones of anxiety and 
depression, and affect was appropriate to content.  His 
thought processes and associations were logical and tight, 
and no loosening of associations was noted.  There was no 
confusion or gross impairment of memory.  The appellant was 
oriented times three.  Hallucinations were not complained of, 
and no delusional material was noted.  The impression was of 
dysthymic disorder with a global assessment of functioning 
(GAF) score of 55.

VARO granted the appellant a higher rating from 10 to 30 
percent disabling for service-connected dysthymic disorder, 
effective February 29, 1996, in a June 1998 rating decision.

A VA examination was conducted in May 1999.  The appellant 
reported that he was not currently receiving any mental 
health treatment, but that he continued to take his 
medication.  He claimed that he occasionally had problems 
sleeping.  He reported that his appetite was excessive and 
that he had gained 30 pounds in the past six months.  He also 
reported some depression lately, which he attributed to 
problems with his new wife.  He rated his depression as 
ranging from moderate to severe.  He reported considerable 
anhedonia.  He denied any change in libido.  He reported some 
suicidal ideation, but denied any intent.  He reported that 
he had been married for approximately 4 months to his third 
wife and that they had a number of problems, including the 
fact that her grown child was living with them.  The 
appellant indicated that he was currently a full-time 
student, studying to be an airplane mechanic.  He claimed 
that he enjoyed school and had one more year.  He reported 
that when he was not at school, he spent time working in the 
yard or cleaning house.  He claimed that he had one friend 
who he saw occasionally, but said that he really did not have 
very many friends.  He also reported that he drank 
episodically.  

On mental status examination, he was casually groomed. He 
conversed readily and was fully cooperative.  His leg shook 
during the examination.  He appeared mildly dysphoric.  His 
speech was within normal limits with regard to rate and 
rhythm.  The predominant mood was one of depression, and 
affect was appropriate to content.  The appellant's thought 
processes and associations were logical and tight with no 
loosening of associations noted.  There was no confusion or 
gross impairment in memory observed.  He was oriented in all 
spheres.  Hallucinations were not complained of and no 
delusional material was noted during the examination.  
Insight and judgment were adequate.  He denied suicidal 
intent.  The impression was of dysthymic disorder with a GAF 
of 53.

VA treatment records reveal that the appellant was seen in 
August 1999.  He reported that he had stopped taking 
Sertraline months earlier and had become depressed again so 
had restarted it.  He indicated that he had been taking 
Sertraline and Trazadone again for several months, and that 
his mood was stable and he was sleeping well with no suicidal 
or homicidal ideations.  He was alert and oriented times 
three.  His mood was euthymic and his insight and judgment 
appeared good.  He indicated sexual side effects since 
restarting Sertraline, but did not want to change his 
medications at the time.  His medication was continued and he 
was instructed on "drug holiday" procedures to decrease 
sexual side effects.  In October 1999, he no longer required 
medication for depression.

The general rating formula for mental disorders for 30 to 100 
percent ratings is as follows:
Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9433 (2000).  According to 
the rating criteria, when evaluating a mental disorder, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2000).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (2000).

The Board has reviewed the evidence dating from the time of 
the original claim and has determined that at no time from 
that time to the present has the evidence supported a rating 
in excess of 30 percent for service-connected dysthymic 
disorder.  Id.; Fenderson v. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).

The evidence reveals no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to dysthymic disorder symptoms, with a 
GAF of 53 indicating moderate symptoms or moderate difficulty 
in social, occupational, or school functioning, warranting a 
30 percent disability rating.  38 C.F.R. § 4.130 Diagnostic 
Code 9433 (2000). 

There is no indication that the appellant has psychiatric 
symptoms that would more nearly approximate the criteria for a 
50 percent disability rating.  Specifically, the evidence does 
not indicate reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; difficulty in establishing and maintaining 
effective work and social relationships.  The medical evidence 
reveals that he is married, maintains relationships with 
family and friends, and has worked or attended school 
regularly and successfully.  His GAF score has been no less 
than 53 on examination.  The preponderance of the evidence is 
against the appellant's claim for a higher disability rating.

Application of the extraschedular provision is also not 
warranted in this case.  38 C.F.R. § 3.321(b) (2000).  There 
is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards and referral by the RO to the Under Secretary for 
Benefits or the Director Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet.App. 337 (1996).

3.  Whether the 10 percent disability rating assigned for the 
appellant's service-connected urinary incontinence is 
appropriate.

Service medical records reveal that the appellant was seen in 
October 1989.  He reported that he had frequent awakening 
during the night, at least twice to urinate.  At the time of 
a November 1993 evaluation, he reported problems "holding 
bladder."  An April 1994 entry reported that he complained 
of urgency with urination.

In July 1995, he provided a 2 year history of urinary and 
fecal incontinence with a negative GI work up.  The 
impression was of idiopathic bowel/bladder incontinence by 
the appellant's report.  Neurologic examination was within 
normal limits, but the examiner noted that he needed to rule 
out conus medullaris syndrome with MRI of L2-sacrum.  The 
appellant reported that he would have a normal urge to 
urinate, but then would have to urinate within 2 minutes and 
leak before he actually urinated. He was able to empty his 
bladder completely, and could normally make it to the 
restroom.  He did not require depends.  He continued to 
complain of urinary incontinence in August 1995.

A VA examination was conducted in April 1996.  The appellant 
reported occasional urge incontinence of urine.  He claimed 
that he had been told he had a small bladder.  He indicated 
that he took a pill twice a day, and that prior to taking the 
medication he would urinate eight times a day, but now 
urinated only four times a day.  His genitourinary 
examination was normal.  The examiner diagnosed urinary urge 
incontinence.

The appellant was granted entitlement to service connection 
for urinary incontinence, evaluated as 0 percent disabling, 
effective February 29, 1996, in a July 1997 rating decision.

At his January 20, 1998 hearing on appeal, the appellant 
testified that he urinated without warning two to three times 
per week.  He claimed that he took no medication, because he 
was not aware of anything that would help.  He reported that 
he had to get up two times per night, but that it was rare if 
he did not wake up.  He claimed that he used the bathroom 
every hour during the day.  

A VA examination was conducted in February 1998.  The 
appellant reported that his incontinence was basically an 
urge type.  He had urgency and occasional urge incontinence.  
He claimed that he had cut down on chocolates and recognized 
some caffeine problems as the causation for his incontinence.  
The examiner observed that his prostate gland felt benign.  
He had not had any surgical procedures that would give him 
any incontinence on the basis of damage to the sphincter.  
The examiner's impression was that he had urge incontinence, 
and that an anticholinergic may help his problems, but that 
no treatment was provided at the time of examination.  He 
noted no change since the last determination.  

VARO granted the appellant a higher rating from 0 to 10 
percent disabling for service-connected urinary incontinence, 
effective February 29, 1996, in a June 1998 rating decision.

A VA examination was conducted in May 1999.  The appellant 
reported that his urinary incontinence consisted of some loss 
of urine if he felt a need to void and did not go to the 
bathroom soon.  He indicated that it was not something he was 
unaware was going to happen.  He reported nocturia times two.  
He did not have to wear any sort of pad.  He had no hematuria 
and there was no history of any anterior surgery in his 
urinary tract.  The examiner observed no evidence of urinary 
incontinence at the time, and diagnosed urinary incontinence 
as described.

Subsequent VA treatment records were negative for any 
complaints or findings referable to urinary incontinence. 

Urinary incontinence is rated according to the applicable 
criteria under 38 C.F.R. § 4.115a (2000).  38 C.F.R. § 4.115a 
(2000) states that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunctions, infection, or a combination of these.  Where 
diagnostic codes refer the decisionmaker to these specific 
areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  A 10 
percent disability evaluation is warranted for urinary 
frequency with a daytime voiding interval between two and 
three hours, or awakening to void two times per night; a 20 
percent evaluation is justified for urinary frequency with a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night; and a 40 
percent evaluation requires a daytime voiding interval of 
less than one hour, or awakening to void five or more times 
per night.  A 20 percent evaluation is warranted for a 
voiding dysfunction which requires the wearing of absorbent 
materials which must be changed less than 2 times per day; 
and a 40 percent evaluation requires the wearing of absorbent 
material which must be changed 2 to 4 times per day.  

After a careful review of the evidence of record, it is found 
that the evidence reveals that the appellant met no more than 
the criteria for a 10 percent disability evaluation from 
February 29, 1996 until his January 20, 1998 hearing on 
appeal, at which time, after application of reasonable doubt, 
his reported symptoms approximate the criteria for a 20 
percent disability evaluation.  At the time of his April 1996 
VA examination, the appellant reported only occasional urge 
incontinence of urine and that he urinated 4 times per day.  
He did not complain of nocturia and did not wear absorbent 
materials.  At the time of his January 20, 1998 hearing on 
appeal, however, the appellant testified that he used the 
bathroom every hour during the day and awoke 2 times per 
night to urinate.  As previously indicated, a 20 percent 
evaluation is warranted for a daytime voiding interval 
between 1 and 2 hours, or awakening to void 3 to 4 times per 
night.  

In conclusion, it is found that the preponderance of the 
evidence is against a rating greater than 10 percent from 
February 1996 to January 20, 1998, at which time, after 
application of the benefit of the doubt, a 20 percent 
disability rating for urinary frequency due to urinary 
incontinence is warranted.  To this extent the appellant's 
claim is granted.  The objective evidence does not indicate a 
daytime voiding interval of less than one hour, or awakening 
to void 5 or more times per night, which would warrant a 40 
percent disability evaluation.  Further, the appellant does 
not wear absorbent materials for evaluation pursuant to the 
criteria for voiding dysfunction.

Again, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000). 



ARTHRALGIA/ARTHRITIS

A September 1994 military entry reported that the appellant 
complained of "stiffness" and "aching" in his knees.  He 
also reported stiffness of his shoulders and hands.  He 
claimed that he had a 2 to 3 month history of sharp pains in 
his left knee, medial and posterior aspect after exercise.  He 
described this pain as "pins" which occurred after a delay 
of time where he was inactive.  The assessment was of 
degenerative joint disease of the knees.  A January 1995 entry 
reported that he complained of low back pain prior to injury.  
He had full range of motion with pain when rotating from side 
to side.  Muscle strength was equal bilaterally.  There was 
muscle spasm in the paravertebral and multifidus muscles 
bilaterally.  The assessment was musculoskeletal low back 
pain/arthritis.  An April 1995 entry reported that the 
appellant complained of right hip and shoulder pain of 
questionable etiology.  A bone scan revealed findings 
consistent with degenerative joint disease/arthritis disease 
of the large and small joints with no pathology observed in 
the spine.  X-rays of the right hip demonstrated mild joint 
space narrowing superiorly with mild subchondral sclerosis.  
X-rays of the right shoulder demonstrated subchondral 
sclerosis and osteophytosis at the AC joint.  There was focal 
calcification overlying the right glenohumeral joint that 
could represent an intra-articular loose body.  There was no 
acute fracture or dislocation.  The impression was of AC joint 
degenerative changes.

A VA examination was conducted in April 1996.  The appellant 
reported multiple joint pains.  Musculoskeletal examination 
revealed that his ankles were not swollen.  He could dorsiflex 
his ankles from 0 to 10 degrees and plantar flexion was from 0 
to 45 degrees.  His knee showed some crepitus on movement, but 
each knee could be flexed from 0 to 140 degrees.  His gait was 
normal.  There was no evidence of a positive drawer's sign.  
His hips flexed from 0 to 125 degrees and abducted from 0 to 
45 degrees.  His wrist could be dorsiflexed from 0 to 70 
degrees.  He had plantar flexion from 0 to 80 degrees.  There 
was no synovial membrane thickening deformity of either wrist.  
Grip was excellent bilaterally.  He could touch the palm with 
ease with all fingers.  Radial deviation was from 0 to 20 
degrees.  Ulnar deviation was from 0 to 45 degrees 
bilaterally.  His elbows were flexed from 0 to 145 degrees 
bilaterally.  Forearm pronation was 0 to 80 degrees.  
Supination was 0 to 85 degrees.  The appellant's shoulders 
could be forward elevated from 0 to 180 degrees and abducted 
from 0 to 180 degrees.  Internal rotation was from 0 to 90 
degrees.  External rotation was from 0 to 90 degrees.  
Curvature of the lumbar spine was normal.  The appellant 
forward flexed the lumbar spine to 95 degrees.  He had 
backward extension to 35 degrees.  Lateral flexion was to 40 
degrees and rotation was to 35 degrees.  The examiner 
concluded that disease of the ankles, knees shoulders, and 
lumbar spine was not found.  A lumbosacral series revealed 
that bone density was minimally decreased.  The vertebral 
bodies and disc spaces were of normal configuration and 
alignment.  A tiny nonmarginal osteophyte formation was seen 
at the anterior/superior corner of L1 and L2 which was of no 
clinical significance.  The pedicles, pars interarticularis 
and facet joints were unremarkable.  The impression was of 
radiographically normal lumbar spine.  X-rays of the 
appellant's ankles, wrists, and shoulders were also 
radiographically normal.  X-rays of his elbows were normal 
with the exception of soft tissue localized ossification.

VARO denied the appellant entitlement to service connection 
for arthritis, multiple joints due to undiagnosed illness, in 
a July 1997 rating decision.

At his January 1998 hearing on appeal, the appellant 
testified that he took medication for arthritis pain.  
Specifically, he reported that he took Propoxyphene, 65 
milligrams, three times per day.  He claimed that his right 
wrist would lock up and then "pop" at which time he would 
have pain.  He also reported a little problem with his left 
wrist.  He reported problems climbing stairs, squatting, or 
standing for prolonged periods because of his knees.  

VA treatment records were submitted.  A February 1997 entry 
indicated that the appellant reported right wrist and lower 
back pain since 1991 for which he took aspirin with some 
relief.  A September 1997 entry reported that the appellant 
complained of right wrist arthralgias of 7 years duration, 
with locking for several months, and popping for 2 years at 
the proximal thumb.  The assessment was of chronic right wrist 
pain.  The appellant also complained of back pain after 
lifting.  The examiner observed that he had no weakness in his 
upper or lower extremities but tenderness on palpation of 
paraspinal muscles.   

A VA examination was conducted on February 9, 1998.  The 
examiner observed that the appellant had a rather large 
abdominal sag.  He was asked to describe his areas of 
discomfort at the time of examination, and he indicated his 
right wrist, knees, right hip, shoulders and elbows.  As he 
stood, his hands were examined.  They showed signs of usage 
and wear.  He had no deformities in the interphalangeal 
articulations of the finger joints and no synovial effusion 
was present.  His wrists showed a range of 70 degrees 
dorsiflexion bilaterally, palmar flexion 60 degrees 
bilaterally, radial deviation to 20 degrees bilaterally and 
ulnar deviation to 30 degrees bilaterally.  Regarding his 
right wrist, the appellant was tender at the attachment of 
the extensor carpi radialis longus.  There was no synovial 
effusion.  There was no effusion within the tendon sheath or 
pulley system about the wrist joints, either dorsal or volar.  
His knees were well-aligned.  He had a tendency to go into an 
approximately 3 to 5 degrees recurvatum before locking 
occurred.  On flexion, both knees flexed to an angle of 120 
degrees at which point his calves contacted his thighs.  He 
had no knee joint effusion.  The cruciate and collateral 
systems were stable.  Torsional testing produced no 
derangement.  Palpation about the hips with the appellant in 
a supine position revealed no area of specific tenderness.  
In this position, torsional tests were done to the knees 
without evidence of derangement.  Active and passive testing 
of the cruciate systems revealed no instability, either 
anteriorly or posteriorly, and the examiner did not detect 
any rotary instability in either knee.  The hips were capable 
of flexion to 120 degrees, at which point the thighs 
contacted the abdomen.  Abduction showed a range of 45 
degrees, adduction 30 degrees, external rotation 60 degrees, 
and internal rotation 40 degrees.  It was felt that these 
ranges were acceptable for the appellant's age and build.  
There was no area of pain encountered during the range of 
motion testing. 

In the standing position, both shoulders showed abduction of 
0 to 180 degrees, either in full flexed forward or in full 
abduction.  Internal and external ranges of motion showed a 
range of 80 degrees external rotation and 90 degrees internal 
rotation.  It was felt that these were compatible with his 
age and build.  Grating occurred along the course of the 
right biceps tendon during active circular range of motion 
testing.

Neither elbow showed signs of inflammation.  They presented a 
range of 0 to 140 degrees.  With flexion and extension, the 
appellant had grating over the medial epicondylar area of 
both elbows, which appeared to be the passage of the 
substance of the triceps tendon over the bony prominence in 
this area.  It was well away from the groove for the ulnar 
nerve.  It was felt that this was extra-articular.  

Multiple films were obtained.  Views of the right wrist 
revealed no intra-articular pathological process in the form 
of erosion or joint narrowing present.  There was no 
involvement of the interphalangeal articulations present.  
The lateral views showed a small ossicle overlying the dorsum 
of the semilunar area.  This was well-rounded and extra-
articular from the right wrist.  Anteroposterior and lateral 
views of the pelvis to show both hips revealed some 
irregularity along the acetabular rim bilaterally.  The joint 
space was well-maintained.  The sacroiliac joints were open.  
Some irregularity was noted in the pubic joint.  

The impression was of arthralgia, multiple sites, etiology 
not yet determined.  The examiner noted that the x-ray report 
of 1995 in which the lumbar spine was described as 
radiographically normal.  Of interest and significance, was 
the report of the bone scan of April 1995 which indicated 
that the appellant had an abnormal study, the findings being 
consistent with degenerative joint disease in the 
thoracolumbosacral spine.  A review of the appellant's file 
revealed that he had been treated for joint symptoms for a 
period of time, in addition to diabetes, hypertension and 
hypothyroidism.  The examiner reported that, in his opinion, 
the bone scan was significant and, although it did not 
classify the appellant's disease process, it did indicate 
that he was having hyperemia in these joint areas that would 
be associated with a low-grade inflammatory process and as 
yet, no clear-cut advanced degeneration was occurring in the 
symptomatic areas as evidenced by subsequent x-ray 
evaluations by other examiners.  In his opinion, the 
arthralgia could be termed "arthritis" that, as yet, had 
not been clearly classified.  The examiner did not believe, 
however, that it was due to an undiagnosed illness.

VARO granted the appellant entitlement to service connection 
for arthralgia, multiple joints due to undiagnosed illness 
(arthritis claimed), evaluated as 20 percent disabling, 
effective February 29, 1996, in a June 1998 rating decision.

VA treatment records dated from October 1998 to November 1998 
reported that the appellant received proximal-row carpectomy 
of the right wrist on October 23, 1998.  Pre-operative 
diagnosis was of scapholunate dissociation of the right wrist, 
and post operative diagnosis was of the same with severe 
radiocarpal arthritis.  He was to be casted for 10 to 12 weeks 
and then begin rehabilitation.

VARO granted the appellant entitlement to service-connection 
for arthritis of the right radial compartment with an 
evaluation of 0 percent effective February 29, 1996, an 
evaluation of 10 percent from February 9, 1998, an evaluation 
of 100 percent effective October 23, 1998, and an evaluation 
of 10 percent effective February 1, 1999.  

A March 1999 statement from the appellant's VA physician 
indicated that post surgery on his right wrist he required 
extensive post-operative casting which was discontinued in 
January 1999.  Therapy was then started to regain some motion 
in his right wrist and extensive therapy was required.  The 
examiner reported that the appellant was able to work, but 
prior to this, due to his immobilization and rehabilitation, 
he was advised not to use his right hand/arm for work.  

A VA examination was conducted in May 1999.  The appellant 
reported some discomfort in his elbows and knees, and bursitis 
of his shoulders.  He said it was not incapacitating and that 
he took Darvocet for pain and used medication 3 to 4 times per 
week.  He had no particular limitations of his generalized 
problems.  However, he claimed that his wrist was a different 
story.  He indicated that he had had several sprains of his 
wrist over the years and had a resection of the proximal 
carpal row.  He stated that since the surgery, his wrist pain 
was much improved, but that he had lost some range of motion.  
He stated that he was going to school to learn how to be an 
aircraft mechanic and was able to do that type of work without 
problems.  He was right hand dominant.  The examiner observed 
that range of motion of all joints was within normal limits 
with the exception of the right wrist.  There was no deformity 
or unusual tenderness noted in the joints.  The right wrist 
had a healing surgical scar on the extensor surface that 
measured 2 inches in length and was placed equally on the hand 
and the distal forearm.  The range of motion as far as 
pronation and supination was concerned was normal.  He had 
radial deviation of the wrist to 10 degrees, and ulnar 
deviation to 45 degrees.  He had palmar flexion to 15 degrees 
and dorsiflexion of the wrist on extension to 30 to 35 
degrees.  The examiner's impression was of arthralgia of 
multiple joints due to undiagnosed disease with normal 
findings.  Post operative injury status of the right wrist in 
the healing stage with decreased range of motion as described.  
There was minimal loss of function due to limitation of motion 
in the right wrist and with time this was very likely to 
improve somewhat.  X-rays of his wrist were made in March 1999 
and showed normal post operative changes from his recent 
surgery performed in October 1998.

VA treatment records were submitted.  A May 1999 entry 
indicated that the appellant was seen in the orthopedic clinic 
in May 1999 for follow up of his right wrist surgery.  He had 
no complaints.  He had dorsiflexion to 20 degrees and palmar 
flexion to 25 degrees with minimal pain, and the examiner 
assessed that he was doing well.  The appellant was also seen 
in the ortho hand clinic in June 1999.  He was issued a wrist 
splint to be worn between exercises.  His exercises consisted 
of active range of motion with no passive at this time to 
wrist and digits.  He was able to put on and take off his 
splint appropriately and verbalized that he understood all 
instructions.

VARO extended the appellant's 100 percent disability rating 
for a period of convalescence from February 1, 1999 through 
March 1999, and provided an evaluation of 10 percent effective 
April 1, 1999, in a June 1999 rating decision.  

At his December 1999 hearing on appeal, the appellant 
testified regarding his right wrist arthritis.  He claimed 
that he was attending school to be an aircraft mechanic, and 
that he was having difficulty with the range of motion of his 
right wrist.  He also claimed that he experienced some pain in 
his right wrist for which he took Darvon.  He indicated that 
he could extend his wrist to 30 degrees and flex it to 20 
degrees or so.  He claimed that he did not have strength in 
his right wrist and had difficulty picking up a gallon of milk 
and pouring it into a glass.



4.  Whether the 20 percent disability rating assigned for the 
appellant's service-connected arthralgia syndrome is 
appropriate.

According to the applicable criteria, arthritis due to 
unknown causes is to be rated as rheumatoid arthritis. 38 
C.F.R. Part 4, Code 5009 (2000).  A 20 percent evaluation is 
warranted for rheumatoid arthritis when the diagnosis is well 
established and there are one to two exacerbations a year.  A 
40 percent evaluation requires symptom combinations 
productive of definite impairment of health, objectively 
supported by examination findings of incapacitating 
exacerbations occurring three or more times a year.  38 
C.F.R. Part 4, Code 5002 (2000).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for service-
connected multiple joint arthralgias is not warranted.  There 
is no objective evidence that the appellant's multiple joint 
arthralgias are manifested by a symptom complex that is 
productive of definite impairment of health.  While the 
appellant experiences some pain and limitation of motion, 
there is no indication that his condition has otherwise had a 
detrimental effect upon his health as a whole.  As a 
consequence, it is determined that the 20 percent evaluation 
assigned adequately compensates him for the current degree of 
disability caused by service-connected multiple joint 
arthralgias.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for a higher 
evaluation for service-connected multiple joint arthralgias.

The Board has no reason to doubt that the appellant's 
disabilities cause him discomfort and may limit his 
efficiency in certain tasks.  This alone, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor which takes the veteran outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  

5.  Whether the 0 percent disability rating assigned for the 
appellant's service-connected status post operative arthritis 
of the right radial compartment, effective February 29, 1996; 
the 10 percent disability rating assigned from February 9, 
1998; the 100 percent disability rating assigned from October 
23, 1998; and the 10 percent disability rating from April 1, 
1999, is appropriate.

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. Part 4, Code 5003 
(2000).

Under diagnostic code 5215, limitation of motion of the 
wrist, a maximum 10 percent disability rating is provided for 
limitation of wrist motion resembling dorsiflexion of less 
than 15 degrees or palmar flexion limited in line with 
forearm. 38 C.F.R. § 4.71a, DC 5215 (2000). 

Pursuant to 38 C.F.R. § 4.30, a total disability rating is 
assignable under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 
4.30, effective the date of hospital admission and continuing 
for a period of 1, 2 or 3 months from the first day of the 
month following such hospital discharge.  Pursuant to 38 
C.F.R. § 4.30(a)(1), such convalescent rating will be 
assigned if the surgery necessitated at least one month of 
convalescence; pursuant to 38 C.F.R. § 4.30(a)(2), such 
convalescent rating will be assigned if treatment of a 
service-connected disability resulted in surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches; 
pursuant to 38 C.F.R. § 4.30(a)(3), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in immobilization by cast, without 
surgery, of one major joint or more.

In this case, the appellant was granted entitlement to 
service connection for arthritis of the right radial 
compartment with an evaluation of 0 percent, effective 
February 29, 1996.  The medical evidence was negative for 
findings of right wrist arthritis, and revealed no synovial 
membrane thickening deformity of the right wrist, with 
excellent grip and full range of motion, bilaterally, in 
April 1996.  Therefore, a rating greater than 0 percent was 
not warranted from February 29, 1996.  At the time of his VA 
examination on February 9, 1998, the appellant exhibited some 
limitation of motion with 70 degrees dorsiflexion, 60 degrees 
palmer flexion, radial deviation to 20 degrees and ulnar 
deviation to 30 degrees, and a maximum 10 percent disability 
rating for limitation of motion was appropriate.  VA 
treatment records subsequently revealed that the appellant 
underwent surgery on his right wrist on October 23, 1998 and 
was granted a 100 percent disability evaluation for a period 
of convalescence through March 1999 pursuant to 38 C.F.R. 
§ 4.30.  A March 1999 statement from his VA physician 
indicated that he had required post-operative casting which 
had been discontinued in January 1999, at which time he began 
physical therapy.  He indicated that the appellant was able 
to work in March 1999, but had been advised not to use his 
right wrist for work until this time following surgery.  VARO 
reduced the appellant's 100 percent disability rating 
following his period of convalescence to 10 percent, 
effective April 1, 1999.  The Board notes that the appellant 
is rated at the maximum schedular level under diagnostic code 
5215, 10 percent, and he is not entitled to a higher rating 
under that code.  Furthermore, after review of the rating 
schedule, the Board finds no other diagnostic code that 
authorizes a disability rating in excess of 10 percent for 
the appellant's right wrist disorder.

While diagnostic code 5214 allows for a higher disability 
evaluation, it pertains to ankylosis of the wrist. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2000).  The appellant does not 
claim nor does the medical evidence of record show the 
presence of ankylosis.  Similarly, while diagnostic code 5003 
authorizes a 20 percent rating when 2 or more joints are 
affected, the appellant's disability only involves 1 major 
joint, his right wrist.  38 C.F.R. § 4.71a, diagnostic code 
5003 (2000).  As such, a higher rating than currently 
assigned from April 1, 1999 is not warranted under this 
diagnostic code.

In conclusion, it is found that the preponderance of the 
evidence is against the appellant's claim for an evaluation 
in excess of the 0 percent disability rating assigned from 
February 29, 1996, the 10 percent rating assigned from 
February 9, 1996, the 100 percent rating assigned for the 
surgery and period of convalescence from October 23, 1996 
through March 1996, and the 10 percent rating currently 
assigned from April 1, 1996.  Further, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A 10 percent disability rating for the appellant's service-
connected irritable bowel syndrome is appropriate.

A 30 percent disability rating for the appellant's service-
connected dysthymic disorder is appropriate.

A 10 percent disability rating for the appellant's service-
connected urinary incontinence is appropriate from February 
29, 1996 until January 20, 1998, at which time a 20 percent 
disability rating is appropriate.

A 20 percent disability rating for the appellant's service-
connected arthralgia syndrome is appropriate.

A 0 percent disability rating from February 29, 1996; a 10 
percent disability rating from February 9, 1998; a 100 
percent disability rating from October 23, 1998; and 10 
percent disability rating from April 1, 1999, for the 
appellant's service-connected status post operative arthritis 
of the right radial compartment is appropriate.


REMAND

6.  Entitlement to service connection for a lung condition to 
include shortness of breath due to undiagnosed illness.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand regarding 
the appellant's claim for entitlement to service connection 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


